Conviction was for having in possession equipment for the unlawful manufacture of intoxicating liquor. Punishment, one year in penitentiary.
No statement of facts or bills of exceptions accompany the record. Judgment was rendered on March 24th, 1921. Two days later a formal motion for new trial was filed, and on the 31st day of March, an amended motion for new trial was filed, in which for the first time it is set up that no "written" charge was delivered to the jury. The fact that such omission occurred is not authenticated in any way, either by bill of exception, or by proof upon hearing of the motion for new trial. *Page 318 
In this state of the record, under many authorities, we must affirm this case, because of the absence of bills of exception and statement of facts.
Affirmed.
                          ON REHEARING.                       November 23, 1921.